Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 09, 2020

The Court of Appeals hereby passes the following order:

A20A1921. KEVIN YOUNG PARRISH v. THE STATE.

      Kevin Young Parrish filed this direct appeal from the trial court’s order
denying his motion to dismiss on constitutional speedy trial grounds. In Sosniak v.
State, 292 Ga. 35 (734 SE2d 362) (2012), however, the Supreme Court of Georgia
ruled that such an order may not be appealed directly. Id. at 36-40 (2). Rather, a
defendant must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b) to
obtain immediate appellate review. Id. at 40 (2). Accordingly, we lack jurisdiction
over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.